Citation Nr: 0732160	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-43 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine with 
radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1990.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.


FINDINGS OF FACT

The veteran's degenerative joint disease is manifested by 
moderate limitation of motion, with range of motion testing 
revealing flexion to 60 degrees, extension to 10 degrees, 
right and left lateral flexion to 15 degrees, and right and 
left side rotation to 10 degrees, normal deep tendon 
reflexes, normal sensory functions, no ankle drop, normal 
gait and negative straight leg raising.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
degenerative joint disease with radiculopathy have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 
38 C.F.R. §§  3.159, 4.126, 4.71a, Diagnostic Code 5237, 5243 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In March 2004 the veteran was provided with notice which 
adequately informed the veteran of the evidence and 
information (1) necessary to substantiate the claim; (2) that 
VA would seek to provide; and (3) that the veteran was 
expected to provide, regarding his claim for and increased 
rating.  The letters also essentially told the veteran to 
submit any information or evidence in his possession.  The RO 
additionally requested that the veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on his behalf.  He was 
not, however, at that time provided with notice of the type 
of information and evidence necessary to assign a disability 
rating or effective date.  Despite the inadequate notice 
provided to the veteran concerning these elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of the final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claims for service connection.  Thus, any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot.  

The record shows that the veteran, who is represented, had 
actual knowledge with the requirements for the benefits 
sought on appeal.  Therefore, under these circumstances, the 
Board finds the veteran was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," such that the VCAA timing error did not 
affect the essential fairness of the adjudication of the 
claim.  See Sanders, supra. See also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Thus, the Board concludes that the 
defect in the timing of the VCAA notice constitutes harmless 
error.  See generally, Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

With respect to VA's duty to assist the veteran, the Board 
notes that there is no indication that any additional action 
is needed to comply with the duty to assist the veteran in 
connection with the claim.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim.  The 
RO has obtained the veteran's service medical records, VA 
medical records, and provided the veteran with VA orthopedic 
and neurological examinations.  The veteran has not 
identified any further evidence with respect to his claim, 
and the Board is similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.


History

In a January 2004 rating decision the RO granted service 
connection for degenerative disc disease of the lumbar spine 
with radiculopathy and assigned a rating of 10 percent, 
effective October 1, 2002.  By a rating decision dated 
December 2004, the RO granted an increased rating of 20 
percent, effective October 1, 2002.  

A November 2002 x-ray of the lower back showed spinal 
stenosis and lateral recess stenosis at L3-4, left 
paracentral disc protrusion at L4-5, and multilevel 
degenerative facet changes.  VA medical records dated January 
to February 2003 noted a diagnosis of multilevel spinal 
stenosis with epidural steroid injections to treat the pain.

The veteran was afforded a VA examination in November 2003.  
Examination revealed no tenderness or paraspinal spasm.  
Straight leg raising was negative bilaterally, and gait was 
normal.  Range of motion testing revealed forward flexion to 
20 degrees, extension to 10 degrees, right and left lateral 
flexion to 20 degrees and right and left rotation to 15 
degrees.  The veteran claimed pain on all movements as well 
as inability to move beyond the above-mentioned limits.  
However, the examiner noted that there was no objective 
evidence of pain or inability to perform the movements.  The 
examiner noted that there was no evidence of weakened 
movement, excess fatigability, incoordination or limitation 
of motion due to pain.  Additionally, the examiner stated 
that the veteran had no episodes of physician prescribed bed 
rest in the past 12 months.  A diagnosis of chronic 
lumbosacral strain was provided.

A December 2003 addendum to the November 2003 examination 
indicated that while the veteran exhibited very limited 
ranges of motion during his back examination, there was no 
evidence of weakened movement because the examiner opined 
that the veteran set forth a suboptimal effort.

The veteran was afforded a neurological VA examination in 
July 2004.  Upon examination, cranial nerves II-XII were 
intact, and sensation was intact to pin, touch, vibration, 
proprioception, two-point discrimination, and double 
simultaneous stimulation.  Motor strength was 5/5 in both the 
upper and lower extremities with no drift, tremor, atrophy or 
fasciculations.  Deep tendon reflexes were 2+ and equal with 
no Babinskis's.  Gait and tandem gait were normal and Romberg 
was negative.  The examiner noted a normal neurological 
examination with no evidence of atrophy, sciatica, foot drop, 
sensory loss, or weakness.  

The veteran was afforded a second VA examination of the spine 
in July 2004.  The examiner noted that the veteran walked 
briskly in the hallway without an assistive device and with 
normal gait and posture.  However, up on entering the 
examination room, the veteran began to exhibit excessive pain 
behavior.  Examination of the lumbosacral spine revealed no 
localized tenderness or spasm.  Range of motion testing 
revealed flexion limited to 60 degrees with pain, extension 
to 10 degrees, lateral flexion to 15 degrees bilaterally, and 
rotation to 10 degrees.  Straight leg raising was negative, 
although the veteran complained of cramping and spasm at 45 
degrees.  Clinically there was no motor weakness or atrophy 
of the lower extremities and deep tendon reflexes were 
bilateral, equal and symmetrical.  There was no sensory, 
motor, or reflex deficit in the lower extremities.  The 
examiner provided a diagnosis of degenerative disc disease of 
the lumbar spine with radiculopathy pain radiating to the 
hips and thighs.  The examiner opined that there was no 
evidence of further limitation of motion due to 
incoordination, weakness or flare-ups.  The examiner also 
stated that there was no evidence of flare-ups within the 
past 12 months requiring total incapacitation by physician's 
recommendation.  There was also no evidence of foot drop, 
atrophy, or motor, sensory or reflex deficit in the lower 
extremities due to a lumbar spine impairment.  

On his VA Form 9, the veteran stated that he walked with a 
limp and was bent over while walking, despite the doctor's 
statements that he walked fine upon arriving and leaving from 
his last examination.  He also stated that he has good days, 
but that for every good day, he'd have four bad days.  

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where the question for consideration is entitlement to a 
higher initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1994).  

The rating criteria in effect for evaluating spinal 
disabilities ("the old criteria") initially were revised 
effective September 23, 2002, ("the interim criteria").  They 
were again revised effective September 26, 2003, at which 
time the diagnostic codes were renumbered, including the 
renumbering of DC 5293 to DC 5243.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, DC 5243 
(2005) ("the new criteria").

The interim and new criteria - even if more favorable to the 
veteran's claim for a higher initial rating for his low back 
disability, only can be applied as of their respective 
effective dates.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See 
also, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), 
overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 
(Apr. 10, 2000).

a.  Old Rating Criteria (Prior to September 2003)

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, lumbosacral 
strain, a 20 percent rating is warranted with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating 
requires severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritis changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Additionally, under 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
limitation of motion of the lumbar spine, a 20 percent rating 
is assigned for moderate limitation of motion, and a 40 
percent rating for severe limitation of motion.  

b.  New Rating Criteria (Effective September 2003)

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that lumbosacral 
strain, Diagnostic Code 5237, and degenerative arthritis of 
the spine, Diagnostic Code 5242, are evaluated under a 
General Rating Formula for Diseases and Injuries of the Spine 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides a 20 percent rating is assigned for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is assigned for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

c.  Intervertebral disc syndrome (Effective prior to and 
after September 2003)

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
have a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  Note 1 provides that for the purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that when evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  

Effective from September 26, 2003, the diagnostic criteria 
for intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

Analysis

The veteran is currently rated at 20 percent under Diagnostic 
Codes 5293-5295 for degenerative joint disease of the lumbar 
spine with radiculopathy.

The veteran's VA examination in November 2003 revealed 
flexion to 20 degrees, extension to 10 degrees, lateral 
flexion to 20 degrees, bilaterally, and rotation to 15 
degrees, bilaterally.  Range of motion testing performed at 
the July 2004 VA examination revealed flexion to 60 degrees, 
extension to 10 degrees, lateral flexion to 15 degrees, and 
rotation to 10 degrees.  No other range of motions studies 
are available for evaluation.  There was no evidence of 
muscle spasm or tenderness at either examination.  While the 
veteran exhibited very limited ranges of motion in November 
2003, the examiner noted suboptimal effort on the part of the 
veteran.  Similarly, the July 2004 examiner indicated that 
while the veteran walked briskly and normally but that upon 
entering the examination room, the veteran began to exhibit 
excessive pain behavior.  The Board finds that the range of 
motion findings taken in 2003 is not credible given the 
physician's report that the veteran was giving suboptimal 
report.  This is supported by the June 2004 VA examination 
findings showing that the veteran had 60 degrees of forward 
flexion.  The record shows that the veteran has, at most, 
moderate limitation of motion in the lumbosacral spine, and a 
rating in excess of 20 percent is not warranted under old 
Diagnostic Code 5292 (2002).  Additionally, a rating in 
excess of 20 percent is not warranted under new Diagnostic 
Code 5237 (2007) as there is no probative evidence of forward 
flexion less than 30 degrees, or favorable ankylosis.  

The Board observes that there is no objective evidence that 
pain on use of the joint results in limitation of motion to a 
degree which would support the next higher rating of 40 
percent.  In this regard, when examined in June 2004, the 
physician stated that there was no evidence of further 
limitation of motion due to incoordination weakness or flare-
ups.  He acknowledged that there would be additional 
limitation following repetitive use or frequent bending of 
the spine.  He, however stated that the extent of limitation 
following repetitive use cannot be predicted and there was no 
documentation of flare-u present.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Additionally, the Board notes that the next higher rating of 
40 percent is not warranted under Diagnostic Code 5295 (Prior 
to September 2003).  The examination reports show that the 
veteran did not have any muscle spasms or any symptoms which 
is consistent with severe lumbosacral strain (the criteria 
for the next higher rating of 40 percent).  

When taking into account whether the veteran would warrant a 
rating in excess of 20 percent when combining the veteran's 
orthopedic and neurological manifestations (Diagnostic Code 
5292, 5295 and Diagnostic Code 8520, respectively), the Board 
observes that such would not provide for a higher rating.  
While the veteran complains of pain radiating to his lower 
extremities, there is no evidence of neurological 
manifestations.  A VA neurological examination performed July 
2004 indicated a normal neurological examination with no 
evidence of atrophy, sciatica, foot drop, sensory loss, or 
weakness.  Likewise, the July 2004 VA orthopedic examination 
revealed that while the veteran complained of cramping and 
spasm at 45 degrees upon straight leg raising, clinically 
straight leg raising was negative, there was no evidence of 
foot drop, atrophy, or motor, sensory or reflex deficit in 
the lower extremities due to a lumbar spine impairment.  As 
there is no evidence that the veteran's service-connected 
back disability causes neurological which is equivalent to 
mild incomplete paralysis of the sciatic nerve, a higher 
rating based on any associated neurological impairment is not 
warranted.

Finally, under the former and revised criteria for 
intervertebral disc syndrome, the next higher rating of 40 
percent is assigned for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A VA examiner has specifically 
noted that the veteran has not had any incapacitating 
episodes within the past 12 months.  Accordingly, a higher 
rating is not warranted for intervertebral disc syndrome 
based on incapacitating episodes.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection during which the service-connected back 
disorder was more than 20 percent disabling.  Thus "staged 
ratings" are inapplicable to this case. 

In sum, a rating in excess of 20 percent for degenerative 
joint disease of the lumbar spine with radiculopathy is not 
warranted as the preponderance of the evidence is against the 
claim; the benefit of the doubt doctrine is inapplicable, and 
the claim 


must be denied.  38 U.S.C.A. § 5107(b0; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 20 percent for degenerative 
joint disease of the lumbar spine with radiculopathy is 
denied.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


